PETERSON, C. J.
The 1985 Legislative Assemby passed House Joint Resolution 4 (HJR 4). Paragraph 2 of HJR 4 provides that the constitutional amendments proposed in paragraph 1 “shall be submitted to the people for their approval or rejection at a special election * * * on [September 17,1985] * * Approval of HJR 4 makes effective HB 2010 (Or Laws 1985, ch 95), an 80-page statute. The referred measure concerns, among other things, the enactment of a sales tax.
ORS 251.205 provides for the appointment of a committee of five persons to prepare a statement explaining the measure and its effect.1 The explanatory statement is published in the voters’ pamphlet.
ORS 251.235 permits “[a]ny person dissatisfied with an explanatory statement * * * [to] petition the Supreme Court seeking a different statement and stating the reasons the statement * * * is insufficient or unclear. Our rule, ORAP 15.05, sets forth the procedure to be followed. ORAP 15.05 provides:
«Q) * * *
“(b) Any person dissatisfied with a Voters’ Pamphlet explanatory statement for which suggestions were offered at the Secretary of State’s hearing under ORS 251.215, may file with the Administrator a petition to review explanatory statement. The petition must be filed within 5 days after the deadline for filing a revised statement with the Secretary of State.
“(2) The person petitioning for the review of the ballot title shall be designated ‘Petitioner.’ The Secretary of State shall be designated ‘Respondent,’ and in petitions to review *458explanatory statement, the citizens’ committee appointed to prepare the explanatory statement shall be designated ‘Respondent.’ The title of the proceeding shall be * * * ‘Petition to Review Ballot Title Certified by_Committee of the Legislative Assembly,’ or ‘Petition to Review Explanatory Statement,’ * * *. The Attorney General shall not be named as a party in the proceeding. The application shall be accompanied by the filing fee required for an original proceeding.
“(3) The form of the petition must comply with Rule 9.15, governing motions. An original and 8 copies of the petition are required. * * * The petition shall show proof of service on the following persons, if those persons participated in proposing, revising or in any manner affecting a state measure:
“(a) * * *
“(b) Each member of the ‘committee of five citizens’ referred to in ORS 251.205(1).
“(4) (a) ***.
“(b) The petition to review explanatory statement shall be no longer than 10 pages, exclusive of the text of the explanatory statement, and shall inform the court of the petitioner’s interest in the matter, the full text of the explanatory statement as filed with the Secretary of State or as revised under ORS 251.215(2), the alleged insufficiency or unclearness of the explanatory statement challenged, and a proposed explanatory statement that in the judgment of the petitioner would be sufficient and clear and that the petitioner desires the Supreme Court to certify to the Secretary of State in lieu of the explanatory statement challenged by the petitioner.”
Petitioner filed a petition to review the explanatory statement prepared for HJR 4 and HB 2010. It names “Barbara Roberts, Secretary of State, State of Oregon” as the respondent. It does not designate the committee or any of its members as a respondent. The petition contains neither a “full text of the explanatory statement as filed with the Secretary of State” nor “a proposed explanatory statement that in the judgment of the petitioner would be sufficient and clear and that the petitioner desires the Supreme Court to certify to the Secretary of State in lieu of the explanatory statement challenged by the petitioner.”
*459ORS 251.235 requires this court to conduct the review “expeditiously to insure the orderly and timely conduct of the election.” Because the explanatory statement is required to be printed in the voters’ pamphlet, we are under severe time constraints in conducting this proceeding. See State ex rel Fidanque v. Paulus, 297 Or 711, 688 P2d 1303 (1984). Compliance with our rules is necessary to achieve the statutory objective.
We are mindful of the importance of the election process and sensitive to the fact that we have a role in insuring that the voters have access to an “impartial, simple and understandable statement explaining the measure and its effect.” ORS 251.215(1). We cannot perform the duty imposed upon us unless those who invoke our assistance perform their responsibility. ORS 251.235 requires dissatisfied persons who petition for a different statement to “[state] the reasons [why] the statement filed * * * is insufficient or unclear.” To the time of argument, petitioner had not provided us with a copy of the explanatory statement. Petitioner has never provided us with his proposed explanatory statement. This is nothing before us that permits us intelligently to consider the petitioner’s assertions.
On our own motion, we strike the petition, without leave to refile, and dismiss this proceeding. The Secretary of State shall print the explanatory statement heretofore filed under ORS 251.215.
Petition dismissed.

 ORS 251.185 and 251.215(1) also are relevant. ORS 251.185 provides:
“The Secretary of State shall have printed in the voters’ pamphlet for a general or special election a copy of the title and text of each state measure to be submitted to the people at the election for which the pamphlet was prepared. * * *”
ORS 251.215(1) provides:
“Not later than the 100th day before a special election held on the date of a primary election or any general election at which any state measure is to be submitted to the people, the committee appointed under ORS 251.205 shall prepare and file with the Secretary of State, an impartial, simple and understandable statement explaining the measure and its effect. The statement shall not exceed 500 words.”